cts, ;~0 -oJ
                         CASE No.
                                    -------------------
                   TRIAL COURT CAUSE No. 17450
                                                ----------------~




STANLEY RENARD TULEY -' sr. Reiator                §            IN THE COURT OF
                                                   §
            vs.-                                   §            CRIMINAL APPEALS
                                                   §
BASCOM W. BENTLY I I I Respondent                  §            AUSTIN, TEXAS.
Acting in Official Capacity as                     §                rlECEIVED IN
Judge of the 2nd Judical District
Court of Cherokee County, Texas.                   §     COURT OF' CRIMINAL APPEALS


                   APPLICANT ORIGINAL APPLICATION WRIT OF           f.;t:'( 23 2016
                   MANDAMUS WITH BRIEF IN SUPPORT


TO THE HONORABLE JUSTICES OF SAID COURT:                      Abel Acosta, Clerk

   Comes Now, STANLEY RENARD TILLEY Sr, Relator, pro-se, in the above styled and
numbered cause, and files his original application for Writ of Mandamus pursuant
to article 11.07, Section 3(c) of the Texas Code of Criminal Procedure, and would
show the Court the following:

                                       ONE
  Relator Tilley has exhausted his remedies, and has no other adequate remedy at

law. WALKER v. PACKER, 827 SW.2d 833 (Tex. 1992).


                                        TWO

  The act sought is ministerial, and not discretionary in nature mandated 1n the

Texas Code of Crim. Proc. 11.07 § 3(c)(d), requiring the trial court to complete

all work, and transmit to the court of Criminal Appeals the application, and it's

recomendation to grant, or deny relief.     The trial court is to complete all work

within 35-day's. Under Sec.(3)(d), if the convicting-court decides that there are

conEroveriea, previously unresolvea Iacts wnichlare material to the legality of

of the applicant's confinement, it shall enter an order within· 20 day's of the

expiration of the time allowed for the state to reply,· designating the issues of
fact to be resolved.
                                          (l)
                                             THREE

  Relator Tilley filed his writ of habeas corpus (December 18, 2015), and no

copy of the application for writ of habeas corpus, no answer:io, and no responsive

pleading reciting the date upon which findings were made, and.then transmitted

to the court of Criminal Appeals.         Had such document's of finding and facts been

entered by the trial court, and then sent to the Court of Criminal Appeals by the

respondent       ~s   required by statue, relator Tilley would have received notice from

the Court of Criminal Appeals. [Received on such date]. ,McCREE v. HAMPTON, 824

SW.2d 578 (Tex.Crim.App. 1992).

                                              FOUR

   The trial court' has a ministerial dutv to resolve all work, and issueS designated

as required for resolution by all I~~affiiy -.. mean's in a timely manner. Id. 11.07

Sec . 3 ( c ) (d) .

   The great writ of habeas corpus is one of expediency so as to ayoid innocent

citizen's from languishing in prison needlessly. MURRAY v. CARRIER, 106 s.ct.

2639, 2645, (1986).

                                              FIVE

   Violation of article 11.07 of the Texas Code of Criminal Procedure, the trial

court (respondent) has procedurally failed to provide a copy of the application

in this cause number, a answer, or a certificate reciting the date upon which

fact findings were made, or if any made and sent to the Court of Criminal appeals

within the time frame of 35-day's provided by the statue_ll.07 within a reason-

able time from the date which the applicant Tilley documents were requested to

be ~-r~cord~d and': be transmitted by the operation of law. McCREE, 824 sw~2d at 579.

   The applicant Tilley made request's in: Ex Parte STANLEY R. TILLEY cause number

17450 to the Honorable judge Bascom w. Bentley III of the 2nd Judicial District

Court of Cherokee County, Texas, and District Clerk Janet Gates of Cherokee
County, Texas., by first class mail requesting compliance withth-2 statutory
provisions to no avail. MARTIN v. HAMLIN, 25 SW.3d 718, 719 (Tex.Crim.App. 2000).

                                              ( 2)
·~
          To date of this writ of mandamus, relator has not received a response nor an

     answer fro•n the trial court regarding relator Tilley's request for transmittal

     of a copy of the application for writ of habeas corpus art. 11.07, and it's

     findings of the facts an conclusions of law to be forwarded to the Court of Crim-

     ina.l Ap9eals.

          It is clear from the record before the court, relator has repeatedly put the

     respondent on notice that relator Tilley seeks the fact findings by the trial

     court forwarded to the Court of Criminal Appeals, and that such records are re-

     quired by the Court of Criminal Appeals to act on relator's writ of habeas corpus

          The relator Tilley has gone well beyond any requirement or obligations imposed

     upon him by the Texas Code of Criminal Prodedure.                       In contrast to relator's

     effort's, respondent has wholly failed to comply with the Texas Code of Criminal

     Procedure, art. _11.07 Sec.3(c) acting in bac'l faith has also failed to afford rel-
                                .....
                             ':-~


     ator the professi6nal and com~on courtesy of any written responses to his corresp

     ondence and requests.

           Article     11.07            Section 3(c) (d) clearly promulgated to ensure i:he writ be one

     of expedience, not to be placed on the back burner of the trial court docket in-

     definitely.

                                                            PRAYER
           WHEREFORE,       Premises          considered, the relator Stanley R. Tilley Id. #01629351
     proceeding        pro-se,            respectfully     requests   a   finding   that the respondent has
     not     resolved       the          issues designated for resolution , or if respondent has done
     so,     he has wholly failed to direct the clerk of the court to transmit documents
     to     the   Court      of Crirr1inal Appeals within reasonable time after date the issues
     in     question      were           resolved,   and    that relator brought this litigation in good
     faith, and has substantially prevailed.
          Relator    Tilley,             prays for and order directing respondent to direct the clerk
     of     the     court    to          transmit a copy of the application for writ of habeas corpus
     any . answers          filed, and a certificate reciting the date upon which that finding
     was made to the Court of Criminal Appeals as directed in article 11.07 Sec.3(c) .
     of the Texas Code of Criminal Procedure.


                                                              (3)
.,
 '·'
                                                                     RESPECTFULLY SUBMITTED




                                                                      jj:Ql629351           ';tv"l::NN£ UNIT
                                                                           810         FM 2821
                                                                       HUNTSVILLE, TEXAS.
                                                                                                 "/7349.


                                               INMATES DECLARATION

            I,   Stanley Renard Tilley Sr., hereby swear under the penalty of perjury that
       the forgoinq information is true, and correct to my knowledge.




                                                                                    ,.;;·

                                          CERTIFICATE OF SERVICE


            I,     Stanley   Renard   Tilley    Sr., hereby certify that a true and correct copy
       of    the     forgoing    information    has   been forwarded to the respondent in the 2nd
       Judicial       District   Court of Cherokee County, Texas 75785., on th:i.s date by U.s.
       Mail •.




                                                       (4)